          Case 1:15-cr-00379-PKC Document 10 Filed 05/06/20 Page 1 of 3




                                                                        345 Seventh Avenue, 21st Floor
Avraham C. Moskowitz                                                              New York, NY 10001
AMoskowitz@mb-llp.com                                                           Phone: (212) 221-7999
                                                                                   Fax: (212) 398-8835




                                                     May 6, 2020

VIA ECF

Honorable Barbara Moses
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                              Re:     U.S v. Fuentes Ramirez
                                      20-M-02370

Dear Judge Moses,

        This letter is respectfully submitted on behalf of the defendant, Geovanny Fuentes-
Ramirez, to oppose the Government’s application for a 30 day extension of the preliminary
hearing in the above captioned matter and request that the Court hold a preliminary hearing on
May 7, 2020, as required by Rule 5.1 of the Federal Rules of Criminal Procedure. Without a
defendant’s consent to extend the time limit for a preliminary hearing, Rule 5.1(d) permits a
Magistrate Judge to extend the time limits only on a “showing that extraordinary circumstances
exist and justice requires the delay.” The Government has failed to make such a showing.

        In support of its application, the Government enumerates what it contends would be the
“exceptionally difficult” steps to prepare for and conduct a preliminary hearing during the
current COVID-19 pandemic and claims that those difficulties amount to extraordinary
circumstances warranting an extension. See Govt. Affirmation ¶ 12. Mr. Fuentes-Ramirez
disagrees.

       Much of the Government’s argument is premised on the false assumption that the
preliminary hearing would need to be conducted in person, in a courtroom. Mr. Fuentes-Ramirez
concedes that the current public health crisis forecloses the possibility of an in-court preliminary
hearing. But there is no reason why the preliminary hearing could not be conducted by video
teleconference or telephone conference. The Coronavirus Aid, Relief, and Economic Security
Act (“CARES Act”) provides that video teleconferencing and telephone conferencing may be
used for preliminary hearings under Rule 5.1 of the Federal Rules of Criminal Procedure. And on
March 30, 2020, by Standing Order M10-468, Chief Judge Colleen McMahon authorized the use
          Case 1:15-cr-00379-PKC Document 10 Filed 05/06/20 Page 2 of 3
Honorable Barbara Moses
May 6, 2020
Page 2


of video teleconferencing or telephone conferencing for preliminary hearings. See 20 MC 176.
On April 8, 2020, protocols were established for teleconference hearings with inmates at the MCC
and MDC, effective April 20, 2020.

         The Government argues that preparation for a preliminary hearing would require
“witnesses, prosecutors, and law enforcement agents to travel in order to review files and
records, meet with counsel and attend a grand jury presentation.” Govt. Affirmation ¶ 12. It is
impossible to believe that this type of preparation could not be done remotely, and the
Government has not offered a valid reason to the contrary. The criminal justice system has not
come to a halt because of the pandemic. Practitioners and the courts are all conducting business
remotely and will continue to do so for the foreseeable future. Just as defense counsel are
compelled to review files and communicate with clients remotely, so too can the Government
meet with and prepare its witnesses. Unlike defense counsel, who are restricted to a thirty-
minute telephone call with their clients that occur sporadically and at the whim of the Bureau of
Prisons, the Government has unlimited electronic, telephonic and video conferencing access to its
witnesses. To the extent that the Government intends to rely on testimony from cooperating
witnesses who are currently incarcerated, their testimony, like that of any other witness, can be
presented either by videoconference or telephonically. Moreover, as is common practice in this
district in grand jury proceedings, the Government can choose to present the evidence it has
obtained from its cooperating witnesses by calling law enforcement agents, who can testify as to
the statements made by the cooperating witnesses during the course of their debriefing sessions
and thus, this Court need not be concerned that incarcerated witnesses that the Government
claims it needs to establish probable cause will not be available to testify at a preliminary
hearing. In sum, as long as the DEA, FBI, and other law enforcement agencies are still
conducting investigations and making arrests, the Government should adapt to the new reality
and be prepared to proceed in a manner that protects the speedy trial and due process rights of the
people they prosecute.

        The Government also claims that some of the pieces of evidence it needs for a
preliminary hearing may not be available in time for the May 7, 2020 hearing. Specifically, the
Government points to personnel shortages in the DEA resulting in delays in “extracting and
analyzing the contents of seized electronic devices, including devices seized from the defendant.”
Id. This claim by the Government is a red herring that should be swiftly rejected. First, the
Government seems to be confusing a preliminary hearing with a trial. At a preliminary hearing,
the Government has the burden of establishing probable cause to believe an offense has been
committed and the defendant committed it. It is not required to establish proof beyond a
reasonable doubt. It seems unlikely that the Government would need to present phone extraction
records to establish probable cause at a preliminary hearing. The Government obtains
indictments without this sort of evidence all the time. Indeed, the Government established
sufficient probable cause to obtain an arrest warrant for the defendant without relying on any
evidence that may be contained in cell phones seized from the defendant at the time of his arrest.
Second, the Government should have prepared for these difficulties far in advance of the
approaching preliminary hearing deadline. As detailed in the Government’s Affirmation, ¶ 2, the
defendant was arrested in Florida on March 1, 2020, twelve days before Judge McMahon issued
          Case 1:15-cr-00379-PKC Document 10 Filed 05/06/20 Page 3 of 3
Honorable Barbara Moses
May 6, 2020
Page 3


the First Standing Order suspending criminal trials in this district and more than three weeks
before it became difficult to obtain a quorum of grand jurors. The defendant did not appear in this
district until April 23, when he was presented telephonically before Magistrate Judge McCarthy
and counsel was appointed to represent him. Thus, the Government had ample opportunity to
present evidence to a grand jury before it became difficult to obtain a quorum and it certainly has
had ample time, more than two months, to prepare for a preliminary hearing in this case. The
Government has been on notice that an indictment by grand jury was unlikely for more than a
month and it should have begun preparing for a preliminary hearing long ago. Its failure to
prepare in a timely fashion for a preliminary hearing it could and should have anticipated does
not constitute “extraordinary circumstances” justifying the extension of the deadline for
conducting a preliminary hearing.

        In conclusion, having failed to establish that “extraordinary circumstances” exist, the
Court should deny the Government’s application for an extension of the preliminary hearing
date. However, should the Court find that “extraordinary circumstances exist and justice
requires a delay,” Rule 5.1(d), it is respectfully requested that the Court only extend the time
limit by the minimum number of days it finds that the Government needs to prepare for a
preliminary hearing. Should additional extensions become necessary, the Government should
be required to file additional requests and the Court can then determine whether extraordinary
circumstances still exist and whether the interests of justice require an additional extension.

                                               Respectfully submitted,



                                               Avraham C. Moskowitz




cc:     AUSA Elinor L. Tarlow (by email)
        AUSA Matthew Laroche (by email)
        AUSA Amanda Houle (by email)
